UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report:December 10, 2015 INTEGRATED FREIGHT CORPORATION (Exact name of registrant as specified in its charter) Florida 000-14273 84-0868815 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 42 Lake Avenue Extension - Box 208 Danbury, Connecticut 06811 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 628-7142 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 4 - Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant’s Certifying Accountant. On December 10, 2015, the Commission entered an administrative order denyingDKM Certified Public Accountants of Clearwater, Florida, the privilege of practicing before the Commission as an accountant.DKM Certified Public Accountants was our independent audit firm for our fiscal years ended March 31, 2013 and 2014.DKM Certified Public Accountants resigned as our independent audit firm on July 10, 2015. Section 7 - Regulation FD Item 7.01 Regulation FD Disclosure. On March 4, 2016, we issued a press release regarding our engagement of Stevenson & Company CPAs LLC as our independent auditor and the termination of the privilege of our former independent auditor, DKM Certified Public Accountants, to practice before the Commission. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description 99 Press Release – March 4, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRATED FREIGHT CORPORATION /s/ David Fuselier David Fuselier Chief Executive Officer March4, 2016
